DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 and June 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gardner (US 2015/0295735). 
Regarding claims 1 and 12, Garder in (Fig. 3), an apparatus for filtering an electrical power signal in an Ethernet communication system, the apparatus comprising: a link interface, configured to connect to an Ethernet link (see PP. 2); a power interface (see element 34), configured to connect to one or both of (i) a power-supply that supplies the electrical power signal for transfer over the Ethernet link, and a circuit that consumes the electrical power signal
transferred over the Ethernet link; and a filter (see elements L3 and L4, which is connected between the link interface and the power interface, the filter comprising at least: a primary inductor (see elements L1,L2), configured to filter the electrical power signal transferred to or from the Ethernet link; and one or more complementary inductors connected in series with the primary inductor, the one or more complementary inductors configured to reduce a parasitic capacitance of the filter (see elements L3 and L4 and PP. 28-29).
Regarding claims 2, 13 and 14, Gardner in (Fig. 3), discloses the apparatus according to claims 1 and 12, wherein the link interface is configured to be connected to Media Dependent Interface (MDI) that couples the Ethernet link to an Ethernet physical layer (RHY) transceiver (see 36 and PP. 0027).  
Regarding claims 3 and 15, Gardner in (Fig. 3), disclose the apparatus according to claims 1 and 12, wherein the one or more complementary inductors comprises a single complementary inductor (see L3 and L4 and PP. 28-29).  
 Regarding claim 4, Gardner in (Fig. 3), discloses the apparatus according to claim 1, wherein the one or more complementary inductors comprise multiple complementary inductors connected in series to one another (see L1,L3 and L2 and L4).  
Regarding claims 5, 16 and 17, Gardner in (Fig. 3), discloses the apparatus according to claims 1 and 12, wherein the filter further comprises a resistor (see R3), which is connected in parallel with the primary inductor, or in parallel with one of the complementary inductors (see L1 and L2), the resistor (see R3) configured to suppress resonance effects in the filter (see PP. 30).  
Regarding claims 6 and 18, Gardner in (Fig. 3), discloses the apparatus according to claims 1 and 12, wherein a ratio between an inductance of the primary inductor (see L1 and L2)  and an inductance of any of the complementary inductors (see L2 and L4) is at least five (see PP. 27-32).  
Regarding claims 7 and 10, Gardner in (Fig. 3), discloses the apparatus according to claims 6 and 18, wherein the ratio is at least 10 (see PP. 27-32). 
Regarding claims 8 and 20, Gardner in (Fig. 3), discloses the apparatus according to claims 1 and 12, wherein the Ethernet link comprises a twisted-pair link having a first conductor and a second conductor, and wherein the filter comprises: a first section, which comprises the primary inductor (see L1) and the one or more complementary inductors (see L2), the first section configured to be coupled to the first conductor; and a second section, which comprises an additional primary inductor (see L3) and one or more additional complementary inductors (see L4) that match the primary inductor and the one or more complementary inductors, respectively, the second section configured to be coupled to the second conductor (see PP. 27-320.
Regarding claims 9 and 21, Gardner in (Fig. 3), discloses the apparatus according to claims 8 and 20, wherein the first section and the second section are disposed on a same substrate (see 30).  
Regarding claim 10, Gardner in (Fig. 3), discloses an automotive Ethernet communication device, comprising: a physical-layer (PHY) Ethernet transceiver, configured to communicate Ethernet signals over the Ethernet link; and the apparatus of claim 1 (see claim 1 and abstract). 
Regarding claim 11, Gardner in (Fig. 3), discloses an automotive Ethernet network, comprising the automotive Ethernet communication device of claim 10 (see claim 10 and PP 20.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        8/13/22
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836